DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 16 December 2020, claims 1-20 are presently pending in the application, of which, claims 1, 12 and 20 are presented in independent form. The Examiner acknowledges amended claims 1, 2, 4-6, 12, 14, 15, 18, and 20. No claims were cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 16 December 2020, have been deemed persuasive and therefore have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103) as being unpatentable by Schvey, Jeffrey, et al (U.S. 2018/0349621, filed 01 January 2018, claiming the benefits of provisional application No. 62/513,773, filed on 1, June 2017) in view of Martino, William, et al (U.S. 2019/0081793, filed on 12 September 2018, claiming the benefits of provisional application No. 62/557,314, filed 12 September 2017)(newly presented).

As per claim 1, Schvey teaches a method of generating a block chain performed by a node in a block chain network, the method comprising: 
receiving a first block from a first node (e.g. Schvey,see paragraph [0051], which discloses block records messages in subspace AB and records messages in subspace AC, where for example, the first message is stored as a first block in the blockchain corresponding to subspace AB.); 
verifying validity of the received first block (e.g. Schvey, see paragraph [0003], which discloses each block contains a hash value of the prior block in the blockchain, which serves as a means for linking the two blocks. The use of hash values helps to ensure the verifiability of data and to prevent modification of data within the block chain. See further Schvey, see paragraph [0051], which discloses messages stored in subspace AB is based on a hash value, where the node is then validated to ensure that each individual message or transaction within a given subspace is valid.); and 
connecting the first block whose validity has been verified to a block chain, wherein the verifying of validity of the first block comprises verifying whether the first node is qualified to generate the first block by referring to a header of the first block (e.g. Schvey, see paragraph [0051-0052], which discloses the state root is generated based on the message stored in the AC subspace for incorporation into the block header, where the blocks included in the most recent submission.). 
Although Schvey teaches verified nodes of block chain and the validity of the blocks, it does not explicitly disclose a group count indicated in the header, the group count representing a portion of total nodes of the block chain network that are potentially qualified to generate blocks.
Martino teaches a group count indicated in the header, the group count representing a portion of total nodes of the block chain network that are potentially qualified to generate blocks (e.g. Martino, see paragraphs [0160-0165], which discloses in a Chainweb, each parallel blockchain must reference the headers of other chains (peers) at the same block height as its previous block, where a total chain 
Schevy is directed to creating and managing privately sub-spaced block chains that includes subspaces that are private, yet verifiable though the use of global state roots. Martino is directed to proof-of-work parallel chain architecture for a distributed block chain with efficient throughput and security. Both are analogous art because they are directed to validating and verifying blocks in block chains and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Schevy with the teachings of Martino to include the claimed feature with the motivation to drastically increase the efficiency of the network.

As per claim 2, Schvey teaches the method of claim 1, wherein the header of the first block includes a field indicating at least one of a version of a protocol, a hash value of a header of a parent block, a Merkle root, a time at which the first block has been generated, the degree of difficulty, a nonce value, a node identifier of a node which has generated the first block, proof of the node identifier, and a group count (e.g. Schvey, see paragraph [0051], which discloses a Merkle tree, in which the state root may be part of a larger hash tree.). 

As per claim 3, Schvey teaches the method of claim 2, wherein the verifying of validity of the first block comprises verifying validity of each field value included in the header of the first block (e.g. Schvey, see paragraph [0051-0052], which discloses validating nodes . 

As per claim 4, Schvey teaches the method of claim 2, wherein the verifying of whether the first node is qualified to generate the first block comprises comparing a block turn value determined according to a height of the block chain and a node turn value determined using the node identifier (e.g. Schvey, see paragraph [0003], which discloses each block contains a hash value of the prior block in the blockchain, which serves as a means for linking the two blocks. The use of hash values helps to ensure the verifiability of data and to prevent modification of data within the block chain.), 
the block turn value is a remainder of dividing the height of the block chain by the group count (e.g. Martino, see paragraph [0158] which discloses the hashrate of the network is the sum of the hashrate of each peer.), 
the height of the block chain corresponds to a total number of blocks in the block chain (e.g. Martino, see paragraph [0028], which discloses determining the maximum blockheight difference for a parallel blockchain network.), and
the node turn value is a remainder obtained by calculating a hash function of a sum of the hash value of the header of the parent block and the node identifier and dividing a result value of the hash function by the group count (e.g. Martino, see paragraph [0158] which discloses the hashrate of the network is the sum of the hashrate of each peer.).

As per claim 5, Schvey teaches the method of claim 4, further comprising: performing an operation of being on standby without generating a second block until another block is received when the first node is not qualified to generate a second block which has the first block as a parent block (e.g. Schvey, see paragraph [0046], which discloses each block further includes a data payload that is divided into one or more subspaces, for example, subspaces A, B, through N., where N represents the group count.). 

As per claim 6, Schvey teaches the method of claim 5, generating a third block through proof of work in addition to standing by until another block is received (e.g. Schvey, see paragraph [0046], which discloses the header includes a global hash value that is based on the one or more underlying hash values that correspond to subspaces and other data in the block, where each block further includes a data payload that is divided into one or more subspaces, for example A, B, through N.). 

As per claim 7, Schvey teaches the method of claim 3, wherein the verifying of validity of the first block comprises verifying validity of the group count (e.g. Schvey, see paragraph [0046], which discloses the header further includes cryptographic signatures which are used to validate the block.). 

As per claim 8, Schvey teaches the method of claim 7, wherein the verifying of validity of the group count comprises: 
receiving information of individual nodes according to a communication protocol for identifying the total number of nodes (e.g. Schvey, see paragraphs [0048-0050], which discloses receiving nodes based on the Merkle tree identifying the number of subspaces and then aggregating the number of subspaces that correspond to the parties.); 
determining the total number of nodes by accumulating the received information of the individual nodes (e.g. Schvey, see paragraphs [0048-0050], which discloses receiving nodes based on the Merkle tree identifying the number of subspaces and then aggregating the number of subspaces that correspond to the parties.); and 
(e.g. Schvey, see paragraphs [0048-0050], which discloses receiving nodes based on the Merkle tree identifying the number of subspaces and then aggregating the number of subspaces that correspond to the parties.). 

As per claim 9, Schvey teaches the method of claim 2, wherein the proof of the node identifier is an electronic signature for the node identifier (e.g. Schvey, see paragraphs [0048-0050], which discloses node ID.). 

As per claim 10, Schvey teaches the method of claim 2, wherein the verifying of validity of the first block comprises verifying validity of the node identifier using the proof of the node identifier (e.g. Schvey, see paragraphs [0048-0050], which common subspace contains reference data, service node permission lists, the identity directory which provides the node ID of each node in the system.). 

As per claim 11, Schvey teaches the method of claim 2, wherein the verifying of validity of the first block comprises verifying validity of the first block using Intel software guard extensions (SGX) (e.g. Schvey, see paragraphs [0048-0050], which common subspace contains reference data, service node permission lists, the identity directory which provides the node ID of each node in the system.). 

As per claim 12, Schvey teaches a method of generating a block performed by a node in a block chain network, the method comprising: 
receiving a first block from a first node; connecting the received first block to a block chain (e.g. Schvey,see paragraph [0051], which discloses block records messages in subspace AB and records messages in subspace AC, where for example, the first message is stored as a first block in the blockchain corresponding to subspace AB.); 
determining whether the current node is qualified to generate a second block, which has the first block connected to the block chain as a parent block (e.g. Schvey, see paragraph [0051-0052], which discloses the state root is generated based on the message stored in the AC subspace for incorporation into the block header, where the blocks included in the most recent submission.); 
generating a second block when the current node is qualified to generate a second block (e.g. Schvey, see paragraph [0003], which discloses each block contains a hash value of the prior block in the blockchain, which serves as a means for linking the two blocks. The use of hash values helps to ensure the verifiability of data and to prevent modification of data within the block chain. See further Schvey, see paragraph [0051], which discloses messages stored in subspace AB is based on a hash value, where the node is then validated to ensure that each individual message or transaction within a given subspace is valid.); and 
transmitting the generated second block to nodes other than the current node (e.g. Schvey, see paragraph [0011], which discloses encrypted data transmitted between a first peer node and a second peer node.). 
Although Schvey teaches verified nodes of block chain and the validity of the blocks, it does not explicitly disclose a group count indicated in the header, the group count representing a portion of total nodes of the block chain network that are potentially qualified to generate blocks.
Martino teaches a group count indicated in the header, the group count representing a portion of total nodes of the block chain network that are potentially qualified to generate blocks (e.g. Martino, see paragraphs [0160-0165], which discloses in a Chainweb, each parallel blockchain must reference the headers of other chains (peers) at the same block height as its previous block, where a total chain count (e.g. nodes) indicates the edges of a vertex that indicates the specific peers for which a given chain must reference. The Examiner further notes that the available peer headers are part of the consensus level and are therefore trusted.).
Schevy is directed to creating and managing privately sub-spaced block chains that includes subspaces that are private, yet verifiable though the use of global state roots. Martino is directed to proof-of-work parallel chain architecture for a distributed block chain with efficient throughput and security. Both are analogous art because they are directed to validating and verifying blocks in block chains and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Schevy with the teachings of Martino to include the claimed feature with the motivation to drastically increase the efficiency of the network.

As per claim 13, Schvey teaches the method of claim 12, wherein the determining of whether the current node is qualified to generate a second block comprises comparing a block turn value determined according to a height of the block chain and a node turn value determined using an identifier of the current node (e.g. Schvey, see paragraph [0003], which discloses each block contains a hash value of the prior block in the . 

As per claim 14, Schvey the method of claim 13, wherein the block turn value is a remainder of dividing the height of the block chain by a group count (e.g. Schvey, see paragraph [0046], which discloses the header further includes cryptographic signatures which are used to validate the block.). 

As per claim 15, Schvey the method of claim 13, wherein the node turn value is a remainder obtained by calculating a hash function of the sum of a hash value of a header of the first block and the identifier of the current node and dividing a result value of the hash function by a group count (e.g. Schvey, see paragraph [0046], which discloses the header includes a global hash value that is based on the one or more underlying hash values that correspond to subspaces and other data in the block, where each block further includes a data payload that is divided into one or more subspaces, for example A, B, through N.). 

As per claim 16, Schvey the method of claim 14, wherein the group count is acquired by determining the total number of nodes in the block chain network and dividing the determined total number of nodes by a preset group size (e.g. Schvey, see paragraph [0046], which discloses each block further includes a data payload that is divided into one or more subspaces, for example, subspaces A, B, through N., where N represents the group count.). 

As per claim 17, Schvey the method of claim 16, wherein the total number of nodes is determined by receiving information of individual nodes according to a (e.g. Schvey, see paragraphs [0048-0050], which discloses receiving nodes based on the Merkle tree identifying the number of subspaces and then aggregating the number of subspaces that correspond to the parties.). 

As per claim 18, Schvey the method of claim 13, wherein the generating of the second block comprises generating a header of the second block including a field indicating at least one of the identifier of the current node, a group count, and proof of the identifier of the current node (e.g. Schvey, see paragraphs [0048-0050], which discloses receiving nodes based on the Merkle tree identifying the number of subspaces and then aggregating the number of subspaces that correspond to the parties.). 

As per claim 19, Schvey the method of claim 13, wherein the identifier of the current node is a public key issued from an authentication server (e.g. Schvey, see paragraph [0042], which discloses each node further includes a signature address, which is a hash of the node’s public key and is used for signing messages and blocks in the privately subspaced blockchain.). 

As per claim 20, Schvey teaches an apparatus for generating a block in a block chain network, the apparatus including at least one processor and a memory configured to store instructions for directing the at least one processor to perform at least one operation, wherein the at least one operation comprises: 
receiving a first block from a first node; connecting the received first block to a block chain (e.g. Schvey,see paragraph [0051], which discloses block records messages in ; 
determining whether a current node is qualified to generate a second block, which has the first block connected to the block chain as a parent block (e.g. Schvey, see paragraph [0051-0052], which discloses the state root is generated based on the message stored in the AC subspace for incorporation into the block header, where the blocks included in the most recent submission.); 
generating a second block when the current node is qualified to generate a second block (e.g. Schvey, see paragraph [0003], which discloses each block contains a hash value of the prior block in the blockchain, which serves as a means for linking the two blocks. The use of hash values helps to ensure the verifiability of data and to prevent modification of data within the block chain. See further Schvey, see paragraph [0051], which discloses messages stored in subspace AB is based on a hash value, where the node is then validated to ensure that each individual message or transaction within a given subspace is valid.); and 
transmitting the generated second block to nodes other than the current node (e.g. Schvey, see paragraph [0011], which discloses encrypted data transmitted between a first peer node and a second peer node.).
Although Schvey teaches verified nodes of block chain and the validity of the blocks, it does not explicitly disclose a group count indicated in the header, the group count representing a portion of total nodes of the block chain network that are potentially qualified to generate blocks.
Martino teaches a group count indicated in the header, the group count representing a portion of total nodes of the block chain network that are potentially qualified to generate blocks (e.g. Martino, see paragraphs [0160-0165], which discloses in a Chainweb, each parallel blockchain must reference the headers of other chains (peers) at the same block height as its previous block, where a total chain count (e.g. nodes) indicates the edges of a vertex that indicates the specific peers for which a given chain must reference. The Examiner further notes that the available peer headers are part of the consensus level and are therefore trusted.).
Schevy is directed to creating and managing privately sub-spaced block chains that includes subspaces that are private, yet verifiable though the use of global state roots. Martino is directed to proof-of-work parallel chain architecture for a distributed block chain with efficient throughput and security. Both are analogous art because they are directed to validating and verifying blocks in block chains and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Schevy with the teachings of Martino to include the claimed feature with the motivation to drastically increase the efficiency of the network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.